DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 March 2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) 16 have been considered but are moot because the new ground of rejection.  Applicant’s arguments are persuasive regarding claims 17-19, and the prior art rejections have been withdrawn on these claims by the Examiner.






Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-111032A to Ito et al.  Ito et al. disclose a liquid intrusion detection system provided with an electric power steering system (Fig. 1) (see entire reference and translation) having a component (64) disposed within a housing (62) of an electric power steering unit (60); a liquid detection sensor (150, 250, 300, 302) having first and second electrical contacts/traces/electrodes which may include an absorbent material (see Page 2, last paragraph to Page 3, first paragraph of English translation) the first and second electrical contacts having first and second ends (154, 156, 252, 254, 310, 312) in electrical communication with at least one processor/controller board/CPU (200) that is programmed to, responsive to at least one of a liquid/water contacting the contacts/traces/electrodes to output a signal indicative of a presence of the liquid/water, and the electrical contacts/traces, the liquid detection sensor and its contacts/traces/electrodes which may include the absorbent material (a substance whose electrical resistance changes due to water/liquid absorption (for example, fiber, wood, etc., and thus inherently having the first ends .

Allowable Subject Matter
Claim 20 is allowed.
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861